DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Jackson on 12/17/2021.
The application has been amended as follows:
Claim 1
A preparation method of a paraffin, the method comprising:
performing a linear α-olefin preparation process to prepare a linear α-olefin and by-products comprising 30 to 95 mol% of a branched olefin, 0 to 50 mol% of a linear internal olefin, and a balance of other by-products comprising iso-paraffin, n-paraffin, naphthene, or a combination thereof, based on a total of 100 mol% of the by-products;

hydrogenating the feed,
wherein the branched olefin comprise a C10 branched olefin and a C12 branched olefin, and 
wherein the linear a-olefin preparation process comprises a step of oligomerizing an olefin monomer in the presence of a transition metal catalyst comprising an acetylacetonate-based ligand represented by the following Chemical Formula 2, and a heteroatom ligand having a P-C-C-P skeleton structure represented by the following Chemical Formula 3 or a P-N-P skeleton structure represented by the following Chemical Formula 4:
Chemical Formula 2

    PNG
    media_image1.png
    109
    167
    media_image1.png
    Greyscale


Chemical Formula 3

    PNG
    media_image2.png
    140
    162
    media_image2.png
    Greyscale


Chemical Formula 4

    PNG
    media_image3.png
    132
    140
    media_image3.png
    Greyscale

wherein
R46 to R48 are independently of one another hydrogen, a halogen, (C6-C20)aryl, (C6-C20)ar(C1-C10)alkyl, (C1-C10)alkyl, halo(C1-C10)alkyl, (C6-C20)ar(C2-C10)alkenyl, (C2-C10)alkenyl, (C6-C20)ar(C2-C10)alkynyl, (C2-C10)alkynyl, (C 1-C10)alkoxy, (C6-C20)aryloxy, (C1-C10)alkylcarbonyloxy, (C2-C10)alkenylcarbonyloxy, (C2-C10)alkynylcarbonyloxy, (C3-C7)cycloalkyl, (C1-C10)alkylsilyl, (C2-C10)alkenylsilyl, fluorine-substituted (C2-C10)alkynylsilyl, (C6-C20)arylsilyl, (C3-C20)heteroaryl, or 5- to 7-membered heterocycloalkyl;
the aryl, aralkyl, alkyl, aralkenyl, alkenyl, aralkynyl, alkynyl, alkoxy, aryloxy, cycloalkyl, heteroaryl, and heterocycloalkyl of R46 to R48 may be further substituted by one or more selected from the group consisting of (C1-C10)alkyl, (C2-C10)alkenyl, (C2-C10)alkynyl, (C1-C10)alkoxy, (C6-C20)aryl, (C6-C20)aryloxy, and halogens;
R51 to R54 are independently of one another (C6-C20)aryl, (C6-C20)ar(C1-C10)alkyl, (C6-C20)ar(C2-C10)alkenyl, (C6-C20)ar(C2-C10)alkynyl, (C1-C10)alkyl, (C2-C10)alkenyl, (C2-C10)alkynyl, (C1-C10)alkoxy, (C6-C20)aryloxy, (C1-C10)alkoxycarbonyl, (C1-C10)alkylcarbonyloxy, (C2-C10)alkenylcarbonyloxy, (C2-C10)alkynylcarbonyloxy, aminocarbonyl, (C1-C10)alkylcarbonylamino, (C2-C10)alkenylcarbonylamino, (C2-C10)alkynylcarbonylamino, (C3-C7)cycloalkyl, thio(C1-C10)alkyl, thio(C2-C10)alkenyl, thio(C2-C10)alkynyl, (C1-C10)alkylsilyl, (C2-C10)alkenylsilyl, (C2-C10)alkynylsilyl, (C6-C20)arylsilyl, 5- to 7-membered heterocycloalkyl, or -NR61R62, and R61 and R62 are independently of each other (C1-C10)alkyl, (C2-C10)alkenyl, (C2-C10)alkynyl, (C6-C20)aryl, di(C1-C10)alkylamino, di(C2-C10)alkenylamino, or di(C2-C10)alkynylamino; 
the aryl, aralkyl, aralkenyl, aralkynyl, alkyl, alkenyl, alkoxy, aryloxy, alkoxycarbonyl, alkylcarbonyloxy, alkenylcarbonyloxy, alkynylcarbonyloxy, cycloalkyl, heteroaryl, and heterocycloalkyl of R51 to R54 may be further substituted by one or more selected from the group consisting of (C1-C10)alkyl, (C2-C10)alkenyl, (C2-C10)alkynyl, (C1-C10)alkoxy, (C6-C20)aryloxy, di(C1-C10)alkylamino, di(C2-C10)alkenylamino and di(C2-C10)alkynylamino; and
R55 and R56 are independently of each other hydrocarbyl or substituted hydrocarbyl, or R55 and R56 may be bonded to each other via hydrocarbylene, substituted hydrocarbylene, heterohydrocarbylene, or substituted heterohydrocarbylene to form a ring.

Claim 7
The preparation method of paraffin of claim 6, wherein the feed flows into the trickle bed reactor in a liquid phase, a space velocity (SV) at which the feed flows in is 0.1 to 4 h-1, and the SV is calculated by dividing an inflow rate ([[m3]]m3/h) of the liquid feed by a reaction volume ([[m3]]m3) in the trickle bed reactor.

Claim 8, line 3:
to 100 kg/cm2g[[2g]] under a metal catalyst selected from the group consisting of nickel (Ni), platinum

Claim 11: Canceled.

Claim 12
The preparation method of paraffin of claim [[11]] 1, further comprising: after the oligomerizing, introducing a catalyst deactivator to a reaction product of the oligomerization reaction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed method for preparing a paraffin, the method comprising (i) performing a linear α-olefin preparation process to prepare a linear α-olefin and by-products by oligomerizing an olefin monomer in the presence of one of the claimed oligomerization catalysts, wherein said by-products comprise 30-95 mol% of a branched olefin, 0-50 mol% of a linear internal olefin, and a balance of other by-products comprising iso-paraffin, n-paraffin, naphthene, or a combination thereof, based on a total of 100 mol% of the by-products, and wherein the branched olefin comprises a C10 branched olefin and a C12 branched olefin, and (ii) hydrogenating a feed comprising the by-products. Although the claimed steps and features of claim 1 are individually known in the art, there is insufficient teaching or suggestion that would have reasonably motivated one skilled in the art to operate a method employing all of the claimed steps and features.
Dupuy et al. (EP 3360947; hereinafter “Dupuy”), applied in the previous Office Action, is considered the closest prior art of record to the instant invention. Dupuy discloses a process for producing an isoparaffinic fluid by hydrogenating a feed comprising oligomerized olefins to produce a fluid comprising isoparaffins ([0028]). Dupuy teaches that feed can comprise a majority of C12 olefins, e.g. iso-olefins oligomers ([0016], [0034]). However, Dupuy does not teach or suggest the combined process of (i) conducting a linear α-olefin preparation process of oligomerizing an olefin monomer with one of the claimed oligomerization catalysts, (ii) obtaining a stream comprising by-products containing 30-95 mol% of a branched olefin, 0-50 mol% of a linear internal olefin, and a balance of other by-products comprising iso-paraffin, n-paraffin, naphthene, or a combination thereof from said linear α-olefin preparation process, wherein said branched olefins comprises C10 and C12 branched olefins, and (iii) hydrogenating said stream to produce paraffins. 

Han et al. (US Pat. 8,309,779) discloses a method for oligomerizing ethylene over a catalyst comprising chromium (III) acetylacetonate and a P-C-C-P framework ligand (Abstract; col. 5, line 47 – col. 6, line 61; col. 8, line 61- col. 9, line 3). Han discloses that the ligand has the (R1)(R2)P-(R5)CHCH(R6)-P(R3)(R4) formula wherein R1-R6 can be independently hydrocarbyl, substituted hydrocarbonyl, heterohydrocarbyl or substituted heterohydrocarbyl constituents that can meet the claimed catalyst having the Chemical Formula 3 (col. 5, line 47 – col. 6, line 61). However, Han is silent on the composition of its by-products, and fails to teach or suggest obtaining a stream comprising by-products containing 30-95 mol% of a branched olefin, 0-50 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772